Citation Nr: 1445068	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2005 to July 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

These matters were previously remanded by the Board in February 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

All claims, except for the claim for service connection for a left knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current left knee condition is not etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's left knee condition was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded these claims in February 2014.  

The Board's remand instructed the RO to: (1) contact the Veteran asking him to provide any additional private treatment records, (2) update the record with any new VA treatment records, (3) afford the Veteran an VA examination, and (4) readjudicate the claim.

VA sent a February 2014 letter to the Veteran requesting authorization to obtain any updated private treatment records.  VA took appropriate steps to update the record with additional VA treatment records.  The Veteran was scheduled for and attended an April 2014 VA examination.  The RO readjudicated the claim in a July 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a February 2010 letter of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the February 2010 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, private medical records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in April 2014 for all four claimed conditions.  A May 2014 addendum was provided at the request of the RO.  The  Veteran has not argued, and the record does not reflect, that the examination, when considered in concert with the May 2014 addendum, is inadequate in regard to the left knee disorder.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides well-reasoned and adequately supported opinions. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

III.  Service Connection 

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Left Knee Condition

The Veteran has a current diagnosis of chondromalacia patella of the left knee, as confirmed at his April 2014 and February 2010 VA examinations.  As a result, Shedden requirement (1) is met for service connection.  However, the Board does note that this is not a condition considered "chronic," and as a result 38 C.F.R. §§  3.307 and 3.309 do not apply.

While there is a current left knee disability, there is no documentation of treatment for or relevant symptoms of a left knee condition while the Veteran was in service.  The Board notes the Veteran's contention that he experienced left knee pain while in service, but under the circumstances of his service, it was difficult if not impossible to seek appropriate medical assistance.  As a result, the Veteran states that while he did experience left knee pain, it was not documented in his service treatment records.  However, at his May 2009 separation examination, the Veteran specifically stated that he did not have any medical issues in service for which he did not seek medical assistance.  In addition, the Veteran specifically denied any left knee issue.

In his May 2014 addendum opinion, after a thorough review of the Veteran's claims file, the VA examiner concluded that the Veteran's chondromalacia patella is not related to his military service, and explained that it is a common problem among the population and was unlikely to have resulted from service.  Separately in the VA examination report, the examiner noted that the Veteran had provided a medical history of bilateral knee pain for 4.5 years.  

With respect to the Veteran's claimed left knee condition, the available medical evidence does not establish a connection between the Veteran's current disability and his active military service.  The Veteran has not submitted private medical records with an opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

The favorable evidence of a link between an in-service injury and a current left knee disability consists solely of the Veteran's current assertions.  In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past of a left knee condition, has presented no probative clinical evidence of a nexus between his current conditions and his military service.  As noted above, the Veteran specifically denied any left knee condition upon separation, and furthermore, stated that he had no injury for which he did not seek treatment for while in service.  Any contention that his disorder has existed since service would not be credible.  

The Board also finds that the Veteran as a lay person is not competent to associate a current left knee condition noted after service to his military service.  Such opinions require specific medical training and are beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his left knee disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

In summary, while there is some favorable evidence, primarily the Veteran's lay statements regarding an in-service left knee injury, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between the current left hip disability and active military service.  The medical opinion outweighs the Veteran's lay contentions.  In the absence of additional evidence, the probative value of the Veteran's report that he suffered a left knee injury while in service causing his current condition is less than the probative value of the medical opinion rendered by a qualified health care provider, particularly because the Veteran specifically denied such an injury at his separation examination.  Although the evidence of record shows a current left knee disability, it does not contain reliable evidence which relates the claimed disabilities to any injury or disease in service.  As a result, service connection is not warranted.


ORDER

Entitlement to service connection for a left knee condition is denied.




REMAND

As previously noted, certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With respect to the Veteran's claim for a right shoulder condition, the Board notes that the Veteran has a current diagnosis of arthritis with degenerative changes of the right AC joint.  The Veteran was diagnosed with arthritis in April 2014.  The Veteran had a previous February 2010 diagnosis of right rotator cuff tendinitis with concomitant subdeltoid bursitis.  The Veteran left active duty military service in July 2009.  As a result of his current diagnosis of arthritis, and his diagnosis of right rotator cuff tendinitis with concomitant subdeltoid bursitis within a year of separation from service, the Board finds that an addendum opinion as to whether the Veteran showed early manifestations of his currently diagnosed right shoulder arthritis within a year of separation from service is necessary.

With respect to the Veteran's right knee condition, the Board notes that August 2008 service treatment records document a right knee injury and subsequent treatment.  As a result, the Board finds that an addendum opinion addressing this in-service injury is appropriate.

Finally, in terms of the left shoulder condition, the February 2010 VA examination documented left rotator cuff tendinitis with concomitant subdeltoid bursitis. The April 2014 VA examination, however, contained no confirmation of a current disability.  At a minimum, the examiner should have provided a medical opinion as to whether any left shoulder disability diagnosed at any time during the pendency of the appeal, even if resolved, was etiologically related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claim file to an examiner of appropriate knowledge and expertise.

With respect to the Veteran's right knee condition, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) associated with his military service, to include any treatment received therein.  In doing so, the examiner should specifically address the Veteran's in-service right knee injury, as documented in August 2008 service treatment records. 

With respect to the Veteran's currently diagnosed right shoulder arthritis, the examiner should provide an opinion as to whether or not the Veteran's arthritis manifested within one year of separation from service (July 2010 or before).  In reaching this conclusion, the examiner should address the February 2010 diagnosis of right rotator cuff tendinitis with concomitant subdeltoid bursitis.

With regard to the claimed left shoulder disorder, the examiner should provide an opinion as to whether the April 2014 VA examination findings represent any current diagnosis of a left shoulder disorder, and, if not, whether the findings from February 2010 (left rotator cuff tendinitis with concomitant subdeltoid bursitis) are at least as likely as not etiologically related to service, even if resolved now.  

All opinions must be supported by a detailed rationale in a typewritten report.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


